
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 887
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 11, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the United States courthouse
		  located at 131 East 4th Street in Davenport, Iowa, as the James A. Leach
		  United States Courthouse.
	
	
		1.DesignationThe United States courthouse located at 131
			 East 4th Street in Davenport, Iowa, shall be known and designated as the
			 James A. Leach United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 James A. Leach United States Courthouse.
		
	
		
			Passed the House of
			 Representatives March 10, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
